           Case 1:20-cv-06939-PGG Document 45 Filed 01/13/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KATHERINE MARINARO and WHITNEY
VAN DER DOES,

                      Plaintiffs,                                   ORDER

               -against-                                      20 Civ. 6939 (PGG)

CSC GENERATION HOLDINGS, INC.,
OKL HOLDINGS, INC., ONE KINGS
LANE, LLC, and JUSTIN YOSHIMURA in
his individual and professional capacities,

                      Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               The conference currently scheduled for January 14, 2021 is adjourned sine die.

The following schedule will apply to Defendants’ motions to dismiss:

               1. Defendants’ motions are due on February 3, 2021;

               2. Plaintiffs’ oppositions are due on February 24, 2021; and

               3. Defendants’ replies, if any, are due on March 3, 2021.

               Discovery will not be stayed pending resolution of Defendants’ motions to

dismiss, because the Court expects that one or more of Plaintiffs’ claims will survive those

motions.

Dated: New York, New York
       January 13, 2021
